DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,601,568 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-16 of U.S. Patent No. 10,601,568 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata et al. (US Application 2016/0128073, hereinafter Nagata).
Regarding claims 1, and 10, Nagata discloses an interference indication method, a base station (Figs. 2, 4, 8,9,34, 35), comprising: 
a processor (104,105,302,204), configured to detect interference from a neighboring cell(Abstract, [0005]-[0009], [0046],[0062]-[0067], [0152], which recites the radio base station 1 determines the IOIs and HIIs to transmit to the radio base stations 2 and 3 (step S1).  To be more specific, as shown in FIG. 8A, the radio base station 1 measures the interference received from the radio base stations 2 and 3 (step S11).  Also, the radio base station 1 determines the IOI configuration values (for example, see FIG. 6) based on a comparison of the measured interference and a predetermined threshold (step S12)); and a transceiver (101,201,301), (Abstract, [0005]-[0009],[0046]. [0062]-[0067], [0152], which recites the radio base station 1 determines the IOIs and HIIs to transmit to the radio base stations 2 and 3 (step S1).  To be more specific, as shown in FIG. 8A, the radio base station 1 measures the interference received from the radio base stations 2 and 3 (step S11).  Also, the radio base station 1 determines the IOI configuration values (for example, see FIG. 6) based on a comparison of the measured interference and a predetermined threshold (step S12));
detecting, by a base station, interference from a neighboring cell(Abstract, [0005]-[0009],[0046]. [0062]-[0067], [0152], which recites the radio base station 1 determines the IOIs and HIIs to transmit to the radio base stations 2 and 3 (step S1).  To be more specific, as shown in FIG. 8A, the radio base station 1 measures the interference received from the radio base stations 2 and 3 (step S11).  Also, the radio base station 1 determines the IOI configuration values (for example, see FIG. 6) based on a comparison of the measured interference and a predetermined threshold (step S12)); and sending, by the base station, interference indication information to the neighboring cell, wherein the interference indication information comprises an indication of a frequency resource that receives the interference(Abstract, [0005]-[0009], [0062]-[0067], [0152], which recites the radio base station 1 transmits a load information message (LOAD INFORMATION), which contains the IOIs and HIIs determined in FIG. 8A and FIG. 8B, to the radio base stations 2 and 3 via the X2 interface (step S2).  The radio base stations 2 and 3 each adjust the resource allocation, the transmission power (power), and the modulation and coding scheme (MCS) based on the IOIs and HIIs from the radio base station 1, and execute interference control (step S3). In the radio communication system 1, time division duplex (TDD), which divides between the uplink and the downlink based on time, is employed as the duplex scheme.  Note that it is equally possible to use full-duplex dynamic TDD, in which downlink transmission and uplink transmission are carried out in different time regions and in the same frequency region, and half-duplex dynamic TDD, in which downlink transmission and uplink transmission are carried out in different time regions and in different frequency regions.  Also, in the radio communication system 1, UL/DL configurations (or UL-DL configuration), which represent the configurations (ratios) of uplink subframes and downlink subframes in a radio frame, are used), and wherein the frequency resource is configured to be in a flexible half- duplex mode(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152], which recites in the radio communication system 1, time division duplex (TDD), which divides between the uplink and the downlink based on time, is employed as the duplex scheme. Note that it is equally possible to use full-duplex dynamic TDD, in which downlink transmission and uplink transmission are carried out in different time regions and in the same frequency region, and half-duplex dynamic TDD, in which downlink transmission and uplink transmission are carried out in different time regions and in different frequency regions. Also, in the radio communication system 1, UL/DL configurations (or UL-DL configuration), which represent the configurations (ratios) of uplink subframes and downlink subframes in a radio frame, are used).  
Regarding claims 2, 11, Nagata discloses the method according to claim 1, wherein the interference indication information further comprises one  or more of an indication of a subframe that receives the interference on the frequency ;resource, an indication of a physical resource block (PRB) that receives the interference on the frequency; resource, or an interference level of the interference(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Regarding  Claims 3, 12, Nagata discloses the method of claim 2, wherein the interference indication information further comprises, an indication that a subframe receives reverse transmission interference from the neighboring cell on the frequency resource, or an indication that a PRB receives reverse transmission interference from the neighboring cell on the frequency resource(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Regarding claims 4, 13, 15,  Nagata discloses the method of claim 1, wherein the interference indication information is carried in second signaling and overload indication (OI) signaling for transmission, wherein the second signaling comprises the indication information of the frequency resource that receives the interference, and wherein the OI signaling comprises interference level indication information of the interference to the frequency resource indicated by the interference indication information(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Regarding claims 5, 14,16, Nagata discloses the method of claim 4, wherein the OI signaling further comprises indication information of a subframe or a PRB that receives the interference , or wherein the second signaling further comprises indication (Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Regarding claims 6, 17, Nagata discloses the method of claim 1, wherein the interference indication information is carried in second signaling and high interference indication signaling for transmission, wherein the second signaling comprises the indication information of the frequency resource that receives the interference, and wherein the HII signaling comprises an indication of a PRB that probably causes the interference on the frequency resource indicated by the second signaling(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
  Regarding claims 7, 18, Nagata discloses the method of claim 6, wherein the HII signaling further comprises an indication of a subframe that receives the interference, and/or interference level indication information, or wherein the second signaling further comprises an indication of a subframe or a PRB that receives the interference(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Regarding claims 8, 19, Nagata discloses  the method of claim 1, further comprising: receiving, by the base station, an indication of a time resource or a frequency resource configured to be in the flexible half-duplex mode, wherein the indication is sent by the neighboring cell; or sending, by the base station, an indication of a time resource or a frequency resource(Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).    
Regarding claims 9, 20, Nagata discloses the method of claim 8, further comprising receiving the indication of the time resource or the frequency resource semi- persistent broadcasting (Abstract, [0005]-[0009], [0046], [0062]-[0067], [0152]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461